PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Trexel, Inc.
Application No. 15/926,882
Filed: 20 Mar 2018
For: POLYMER FOAM PROCESSING INCLUDING DIFFERENT TYPES OF BLOWING AGENT
:
:
:
:	DECISION ON PETITION
:
:
:
Docket No. T0428.70155US00


This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed June 17, 2022.

The petition is GRANTED.

The above-identified application was held abandoned for failure to timely file an appeal brief subsequent to the filing of a Notice of Appeal. In this instance, a Notice of Appeal was filed on November 17, 2021. The Office mailed a Notice of Abandonment on May 20, 2022.

A review of the application file reveals that Applicant filed a Request for Continued Examination (RCE) on June 17, 2022, made timely by obtaining a five month extension of time. As such, it is obvious that the Notice of Abandonment was prematurely mailed in error.

In view thereof, the holding of abandonment is withdrawn.

The application is being forwarded to Group Art Unit 1744 for consideration of the RCE, filed June 17, 2022.
							
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
				
/Cliff Congo/
									
Cliff Congo			
Attorney Advisor
Office of Petitions